Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

CLAIM GROUPS
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-12, drawn to a gas turbine engine comprising a first transition duct, a second transition duct, and a side seal between the first transition duct and the second transition duct.
Group II, claim(s) 13-18, drawn to a gas turbine engine comprising a first transition duct, a second transition duct, and a side seal between the first transition duct and the second transition duct.
Group III, claim(s) 19-20, drawn to a gas turbine engine comprising a first transition duct, a second transition duct, and a side seal between the first transition duct and the second transition duct.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common features of Groups I-III are a gas turbine engine comprising: a first transition duct and a second transition duct, wherein the first transition duct has a first transition side rail having a first transition side groove and the second transition duct has a second transition side rail having a second transition side groove, wherein the first transition side groove and the second transition side groove extend in a radial direction; and a side seal inserted between the first transition duct and the second transition duct in the first transition side groove and the second transition side groove, wherein the side seal is disposed between a high pressure area and a low pressure area.
Regarding the common features of the groups referenced above, Schiavo (U.S. 2010/0054928) discloses a gas turbine engine (Abstract) comprising: a first transition duct (10A) and a second transition duct (10B), wherein the first transition duct has a first 
The common features of these Groups therefore lacks novelty and does not constitute a “corresponding special technical feature” since the expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art (see PCT Rule 13.2).  Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature” should be considered with respect to novelty and inventive step (see MPEP 1850). 

SPECIES
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: Figs. 6-11 drawn to a side seal 30a with lower body 36 formed by mesh 37 sandwiched by sheets 38 with apertures 31a, 31b;
Species 2: Figs. 12-14 drawn to a side seal 30b with lower body 36 with c-clip 39 attached thereto and lower body 36 with apertures 31a;
Species 3: Figs. 15-16 drawn to a side seal 30b with slits 32 formed on lower body 36;
Species 4: Figs. 17-21 drawn to a side seal 30c made with stacked segments 40 that articulate;
Species 5: Figs. 22-25 drawn to a side seal 30d made with lower body portion 36 formed by enveloping sheet 38 with metal cloth 44;
Species 6: Figs. 26-32 drawn to a side seal 30e made with lower body portion formed by sheets 38 placed on top of wave washers 47.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common features of Species 1-5 as claimed 
The following technical features make contribution over the prior art as a special technical feature:
Species 1: side seal with lower body formed by mesh sandwiched by sheets with apertures.
Species 2: side seal with lower body with c-clip attached thereto and the lower body having apertures.
Species 3: side seal with slits formed on lower body.
Species 4: side seal made with stacked segments that articulate.
Species 5: side seal made with lower body portion formed by enveloping sheet with metal cloth.
Species 6: side seal made with lower body portion formed by sheets placed on top of wave washers 47.

Regarding the common features of the groups referenced above, Schiavo (U.S. 2010/0054928) discloses a gas turbine engine (Abstract) comprising: a first transition duct (10A) and a second transition duct (10B), wherein the first transition duct has a first transition side rail (106D) having a first transition side groove (606D) and the second transition duct has a second transition side rail (116C) having a second transition side groove (616C), wherein the first transition side groove and the second transition side groove extend in a radial direction (see Figs. 1 and 3-4); and a side seal (40A) inserted between the first transition duct and the second transition duct in the first transition side groove and the second transition side groove (see Figs. 3-4), wherein the side seal is 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is reminded to elect both a Group and Corresponding Species and indicate which claims applicant believes are drawn to each for the election.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1 .143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/19/21